Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1, 2, 4-7, 9-11, and 13-20 are allowed.  The claims have been renumbered 1-14.  
3.         Claims 3, 8, and 12 were cancelled in the claim amendment filed on May 17, 2021.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Kuhn on May 26, 2021.
5.	Claim 1 has been amended as follows:
1. A method comprising:
	receiving at a communications interface a representation configuration message including an instruction to configure an interactive database object representation associated with a database table  accessible via an on-demand computing services environment managed by a service provider, the service provider providing computing services through the on-demand computing services environment via a network to a plurality of clients, the instruction identifying a designated one of a plurality of database fields associated with the database table 

	publishing the interactive database object representation to a storage medium in association with a designated one of [[a]] the plurality of clients 
receiving a request to access an instance of a database object stored in the database table client; and
transmitting to the client machine an instance of the interactive database object representation that includes a database entry value for the instance of the database object and corresponding with the designated database field, the interactive database object representation providing a graphical representation of the instance of the database object through which the database entry value can be updated.


REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
    The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “receiving at a communications interface a representation configuration message including an instruction to configure an interactive database object representation associated with a database table in a database system accessible via an on-demand computing services environment managed by a service provider, the service provider providing computing services through the on-demand computing services environment via a network to a plurality of clients, the instruction identifying a designated one of a plurality of database fields associated with the database table; creating the interactive database object representation via a processor based on the instruction, the interactive database object representation including a graphical element representing the designated database 
    The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 5, 2021